Exhibit 16.1 Larry O'Donnell, CPA, P.C. Telephone (303) 745-4545 2228 South Fraser Street Fax (303) 369-9384 Unit I Email larryodonnellcpa@msn.com Aurora, Colorado 80014 www.larryodonnellepa.com October 23, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of Atlantic Syndication Network, Inc.'s Form 8-K dated October 23, 2007, and have the following comments: 1.We agree with the statements made in the four paragraphs under the heading "Previous Independent Registered Public Accounting Firm" . 2.We have no basis on which to agree or disagree with the statements made in the paragraph under the heading "New Independent Registered Public Accounting Firm" . Yours truly, /s/ Larry O'Donnell Larry O'Donnell Larry O'Donnell, CPA, P.C.
